Carroll, J.
The plaintiff was a passenger on one of the defendant’s trains. She boarded the train at Atlantic, and at South Boston where the train stopped, when about to alight, her left hand was caught in the jamb of the forward door of the car in which she was travelling. At this station the track is straight, the grade as estimated by an engineer called by the plaintiff was about two and one half to three per cent down grade toward Boston. The car upon which the plaintiff was travelling was crowded, people were standing in the aisle near the forward door through which the plaintiff passed. She followed the passengers leaving the car and stepped on the platform for a moment to allow some people to precede her. As she was going upon the platform of the car, she saw the brakeman approaching “ through the aisle of the forward coach, and heard him shout, ‘Look out for your hand;’ that the warning came too late, for the door fell to, crushing the fingers of her hand.” There was evidence from one witness that “as each passenger went out, they held the door. ... I saw three or four men go out ahead of her.” There was nothing to show that there was a catch to hold the door in place when open, and there was no evidence of any defect in the door or its appliances; although there was evidence tending to show that passengers held the door open as they left the car, nothing appeared to show by whom or at what time the door was opened.
*164We are unable to distinguish this case from Casey y. New York, New Haven, & Hartford Railroad, 207 Mass. 443, Hunt v. Boston Elevated Railway, 201 Mass. 182, Faulkner v. Boston & Maine Railroad, 187 Mass. 254, where it was held that the falling of a window or the closing of a door, without evidence of a defect or some evidence of negligence of the company’s servants, is not enough to warrant the submission of the case to the jury. The plaintiff contends that the case at bar differs from Casey v. New York, New Haven, & Hartford Railroad, supra, because in that case there was no evidence of a down grade when the train stopped, and further, that in the case at bar there was nothing to show that the door was opened by a passenger. In the Casey case there was some evidence that the door was opened by a companion of the plaintiff, but this fact does not distinguish the case from the one before us. The door may have been opened by a passenger or by someone else; but the difficulty with the plaintiff’s case is that there was nothing to show by whom the door was opened. In Hunt v. Boston Elevated Railway, supra, the plaintiff was injured while a car was rounding a curve, by the door coming out of the socket and striking her hand. It did not appear in that case by whom the door was freed from the catch. In Faulkner v. Boston & Maine Railroad, supra, there was no evidence that the window was raised by the defendant’s employees. A grade of two and one half to three per cent does not show negligence; nor did this fact require the presence of a brakeman at the door of each car where passengers were alighting, and his absence from the platform was not negligence. In Kellogg v. Boston & Maine Railroad, 210 Mass. 324, Silva v. Boston & Maine Railroad, 204 Mass. 63, the car door was opened by employees of the defendant and for .this reason these cases are not applicable to the case at bar.
The questions put to the conductor as to the number of brakemen required by law on a five car train, and whether the brakeman ."was ... in the habit of fastening the door back, opening the door” were excluded properly.

Exceptions overruled.